Case 8:04-cr-00081-EAK-MAP Document 265 Filed 08/18/20 Page 1 of 1 PagelD 779

U.S. Department of Justice

Federal Bureau of Prisons

 

Federal Correctional Institution

 

15801 S.W. 137th Avenue
Miami, FL 33177-1297

August 6, 2020

The Honorable Elizabeth A. Kovachevich
United States District Court Judge

Middle District of Florida

Sam M. Gibbons United States Courthouse
801 North Florida Avenue

Tampa, Florida 33602

RE: Barragan, Jose Bernardo
Reg. No.: 22632-004
Docket No.: 8:04-CR-81-T-17MAP

Dear Judge Kovachevich:

This letter is to notify you of the death of Jose Bernardo Barragan, an inmate who was
housed at the Federal Correctional Institution, Miami, Florida. Mr. Barragan was
sentenced in your court on March 1, 2005, to a 262-month sentence for Possession with
the Intent to Distribute 5 kilograms or More of Cocaine.

Mr. Barragan died on Wednesday, August 5, 2020, at approximately 4:42 p.m. at Larkin
Community Hospital, Miami, Florida. The preliminary cause of death is unknown until a
final report from the medical examiner's office is received.

Following your review of this letter, if | or my staff can be of further assistance regarding
this case, please feel free to contact us at (305) 259-2100.

 
   
 

Sincerely,
g UY
wih /Jenkins

Warden

ce: Joseph C. Collins, Chief USPO, Middle District of Florida
J. A. Keller, Regional Director, Southeast Region
Maria Chapa Lopez, United States Attorney, Middle District of Florida
